Citation Nr: 1210918	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  11-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a disability rating greater than 20 percent for service-connected degenerative disc disease with spondylosis of the lumbar spine.

3.  Entitlement to a disability rating greater than 10 percent for service-connected radiculopathy of the left lower extremity associated with degenerative disc disease with spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from December 1982 to April 1986 and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which denied the above claims.

In February 2010, the Veteran submitted a notice of disagreement as to all of the issues denied in the January 2010 rating decision.  In May 2010, the RO issued a Statement of the Case as to the issues of an increased disability rating for the service-connected back and left lower extremity disabilities.  The Veteran then submitted an Appeal to Board of Veterans' Appeals (VA Form 9) in May 2010 identifying all three issues denied in the January 2010 rating decision.  Thereafter, in June 2010, the RO issued a Statement of the Case as to the issue of service connection for a left knee disability.  

The Veteran did not submit an additional VA Form 9 as to the issue of service connection for a left knee disability after being provided with the June 2010 Statement of the Case.  In this regard, while the Veteran did not timely perfect a substantive appeal as to the issue of service connection for a left knee disability, the RO, nevertheless, included the issue in its subsequent July 2011 Supplemental Statement of the Case, and also certified the issue as being on appeal in January 2012.  

Inasmuch as VA has taken actions to indicate to the Veteran that this issue is on appeal, the Board has jurisdiction to adjudicate the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2010 VA Form 9, the Veteran indicated that he did not wish to have a 
Board hearing.  In the accompanying request form, he also indicated that he did not wish to have a local hearing with a Decision Review Officer.  It also appears; however, that he requested a Board hearing to be held by a Board member visiting the RO.

In a March 2012 Motion To Remand For Travel Board Hearing, the Veteran's representative clarified that in the May 2010 VA Form 9, the Veteran did, in fact, request to be scheduled for a Board hearing at the RO.  As of this date, while the Veteran has a right to the requested hearing, he has not been provided with such hearing.  38 C.F.R. § 20.700(a) (2011).  As such, a remand is warranted so that he may be afforded the requested Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

